                Case 1:17-cv-02585-LMM Document 84 Filed 10/21/20 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

  JERRELL WHITTEN derivatively
  on behalf of FLEETCOR
  TECHNOLOGIES, INC.,

                        Plaintiff,                        CIVIL ACTION FILE

  vs.                                                     NO. 1:17-CV-2585-LMM

  RONALD F. CLARKE, MICHAEL
  BUCKMAN, JOSEPH W.
  FARRELLY, THOMAS M.
  HAGERTY, MARK A. JOHNSON,
  RICHARD MACCHIA, JEFFREY S.
  SLOAN, STEVEN T. STULL, and
  ERIC R. DEY, FLEETCOR
  TECHNOLOGIES, INC. a Delaware
  Corporation; (Nominal Defendant)
                        Defendants.

                                      JUDGMENT

        This action having come before the court, Honorable Leigh Martin May, United States District

Judge, for consideration of defendants’ motion to dismiss, and the court having granted said motion, it is

        Ordered and Adjudged that that the action be, and the same hereby is, DISMISSED.

        Dated at Atlanta, Georgia, this 21ST day of October, 2020.

                                                          JAMES N. HATTEN
                                                          CLERK OF COURT


                                                    By:    /s/ Teressa Frazier
                                                            Deputy Clerk
Prepared, Filed, and Entered
in the Clerk=s Office
October 21, 2020
James N. Hatten
Clerk of Court

By: /s/ Teressa Frazier
      Deputy Clerk
